Citation Nr: 9908046	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-27 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the left chest and back with 
injury to Muscle Group II (Major).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound injury to Muscle Group (MG) XXI 
and pleural cavity and with fractures of the 4th, 7th, and 
8th ribs.  


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1945.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In February 1998, the Board remanded 
the case to the RO for further development.  The case has 
recently been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The residuals of a gunshot wound of the left chest and 
back with injury to Muscle Group II (Major) are currently 
manifested by slight limitation of motion but no muscle 
weakness, atrophy, or flare ups of pain from gunshot wounds; 
exit and entrance wound scars are well healed.

2.  The veteran has no more than moderate disability of MG 
XXI in the presence of normal pulmonary function testing and 
pleural thickening, healed rib fractures and no objectively 
confirmed respiratory disability at this time.

3.  The gunshot wound residuals of MG II and MG XXI have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound of the left chest 
and back with injury to Muscle Group II (Major) have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.73, Diagnostic Code 5302 (in 
effect prior to July 3, 1997 and as amended, 62 Fed.Reg. 
30239 et seq. (June 3, 1997) (effective July 3, 1997).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound injury to Muscle 
Group (MG) XXI and pleural cavity and with fractures of the 
4th, 7th, and 8th ribs have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.73, Diagnostic Codes 5321 (in effect prior to July 3, 
1997); and as amended, 62 Fed.Reg. 30239 et seq. (June 3, 
1997) (effective July 3, 1997) and 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (in effect prior to October 7, 1996); 
and as amended 61 Fed. Reg. 46720 et seq. Diagnostic Code 
6843 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed.Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

 (3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Increased rating for residuals of a gunshot 
wound of the left chest and back with injury to 
Muscle Group II (Major), currently evaluated as 
30 percent disabling.

Factual Background

The RO in July 1949 after review of the available service 
medical records and a contemporaneous VA medical examination 
granted service connection for gunshot wound residual injury 
of MG I and II left (minor) that it rated as moderately 
severe injury of MG I and assigned 20 percent rating under 
Diagnostic Code (DC) 5301 criteria.  

Service medical records referred to a perforating gunshot 
wound of the left chest, the bullet entering just above the 
anterior axilla and emerging through the back in the 
subscapular region.  The separation examination in 1947 
reported a through and through wound of the left chest to the 
back and a complaint of rib pain with physical exertion.  


On a VA examination in 1949, the veteran's complaints 
included weakness of the left upper extremity.  The examiner 
reported a thin flat chest that had equal expansion and a 
flattened contour on the left axillary portion of the chest 
about the level of the 6th, 7th and 8th ribs, and normal 
palpation.  In describing the entrance and exit wounds, the 
examiner reported a 1x1-cm. in diameter entrance wound that 
was not painful or adherent and a 4x2-cm. exit wound that was 
painful and slightly adherent.  The muscles affected were 
identified and the residual injury manifested by mild 
weakness of the left upper extremity and painful breathing.  
The examiner also reported neuritis that may be due to injury 
of the long thoracic and subscapular nerves.

The diagnoses included moderate muscle injury of the 
trapezius, latissimus dorsi, pectoralis major and intercostal 
muscles with manifestations, and neuritis of the left back 
and chest due to injury of the long thoracic and long 
suprascapular nerve.

On reexamination in 1950 it was reported that the veteran was 
naturally left-handed and that the entrance and exit wound 
scars were essentially as previously described except both 
scars were now described as nontender.  There was slight 
weakness and limitation of motion of the left shoulder joint.  
The diagnoses included muscle injury to MG I and II, mild 
limitation of motion of the left shoulder joint and mild 
atrophy of the left arm, left upper extremity major.

The RO in August 1950 increased the veteran's disability 
rating for injuries involving the left shoulder girdle (MG I 
and II to 30 percent under DC 5301 criteria. The increase was 
the result of rating the disability as the major extremity.  
The Board affirmed the determination in July 1952.

Thereafter, in 1968, the veteran seeking an increased rating 
submitted a May 1968 report from a private physician that 
included findings of left brachial plexus and median nerve 
paralysis, left chest paresthesia, limited motion and 
strength of the left upper extremity and pressure pains from 
fractured ribs.

On a VA examination in August 1968 the veteran complained of 
left upper extremity weakness, night cough and left sided 
chest pain.  The orthopedic examiner's diagnoses were 
residuals of gunshot wound through and through with healed 
scars, muscle injury involving the pectoralis major, 
intercostales and latissimus dorsi.

The veteran was also examined by a neurologist who reported 
normal posture of the shoulders, that the upper extremities 
were used equally well in the acts of dressing and 
undressing, and no evidence of muscle atrophy or limitation 
of movements at the left shoulder, the elbow, wrists and 
finger joints.  The examiner also reported normal and 
symmetrical reflexes of the pectoralis, biceps, triceps and 
brachialis and no sensory deficits.  The examiner's 
impression was no peripheral nerve injury.

After review of the medical evidence, the RO in August 1968 
continued the veteran's 30 percent evaluation for his injury 
to MG II of the left chest and back under DC 5302, rather 
than the rating under DC 5301 as previously assigned.  

In connection with the current claim for increase filed in 
1994, the veteran reported left upper extremity weakness and 
back pain that interfered with his farm work.  

On a VA examination of the muscles in 1994 it was reported 
that the veteran did not show tissue loss in either upper 
extremity but had sustained muscle penetration.  The examiner 
reported no adhesions or tendon damage, normal grip on the 
left and good muscle strength with no evidence of muscle 
hernia.  Diagnoses included healed scars of the left chest 
and back, residuals of gunshot wound, through and through 
with injury to MG II and XXI.  

On the examination for fractures or bone disease the veteran 
reported pain in the left side of the chest, numbness of the 
left upper extremity and cough.  The examiner reported no 
swelling, deformity or intra-articular involvement and 
essentially the same diagnoses recorded above.




As for the veteran's scars, the entrance and exit wound scars 
were as previously described and specifically as being 
nontender and nonadherent.  The exit wound scar was slightly 
depressed.  There was no keloid formation, or inflammation, 
ulceration or swelling.  The veteran complained of pain in 
the shoulder and nape in upward flexion of both arms and on 
rotation and abduction.  There was no limitation of motion or 
cosmetic defect reported.  The examiner repeated the 
previously reported diagnoses. 

In 1997 the veteran received a series of VA examinations for 
disability rating purposes.  An examination of the muscles 
showed no tissue loss in the arm or forearm and scars as 
previously described except for slight tenderness on deep 
pressure to the exit wound scar.  There was fair grip 
strength on the left and evidence of pain in abduction and 
forward elevation of the left shoulder joint.  

The diagnoses were healed through and through gunshot wound 
scar of the left chest with moderately severe injury to MG 
II, degenerative arthritis of both shoulders and post-
traumatic arthritis on the left.  The diagnoses were repeated 
on examination of the joints.  The radiology studies of the 
shoulders were reported as showing minimal degenerative 
arthritis of both shoulders and possible slight traumatic 
factor on the left considering the known left thoracic 
injury. 

On examination of the joints, the veteran's complaints 
included cough and joint pain.  The veteran claimed that when 
he lifted objects in his left hand he felt pain and numbness 
in the extremity and could not tolerate lifting or carrying 5 
pounds of weight in the left upper extremity.  The examiner 
reported no swelling or deformity, and left shoulder flexion 
and abduction from 0 to 120/130 degrees (active/passive) that 
was positive for pain.  There was no limitation of motion of 
the elbow or wrist joint.  The examiner also stated that the 
left upper extremity tired easily especially on carrying and 
lifting objects and that the veteran had slight difficulty in 
reaching objects due to pain felt.  




A private physician reported having examined the veteran in 
March 1998 for complaints of continuous recurrent severe pain 
in the area of gunshot wound residuals.  Physical examination 
reportedly found the veteran "right handed" and revealed 
gunshot wound residuals of MG II with pain on use and 
weakened movement of the left back and shoulder girdle, 
severe.  The diagnosis was essentially gunshot wound 
residuals of MG II and XXI manifested by weakened movement 
and pain on use of the parts affected.

A VA examination in June 1998 for fracture and bone disease 
showed that the veteran reported having worked as a driver 
but could not work with heavy physical activity due to 
occasional pain over his left chest area.  He complained of 
pain especially on coughing or straining.  The examiner 
described the entry and exit wound scars as no tender and 
reported no pain or tenderness on coughing and respiration.  
The examiner reported slight muscle loss surrounding the exit 
wound scar secondary to scarring.  The diagnosis was healed 
gunshot wound of the left anterior and posterior chest area 
and healed rib fracture, left 4th - 8th posterior ribs.

In an October 1998 addendum to the examination report, the 
examiner reported that the muscles penetrated were the 
intercostal muscles, that no muscle weakness was noted and 
that the veteran had no flare-ups of pain related to the 
gunshot wounds.

Criteria

Group I. Function: Upward rotation of scapula; elevation of 
arm above shoulder level. Extrinsic muscles of shoulder 
girdle: (1) Trapezius; (2) levator scapulae; (3) serratus 
magnus. For the major extremity severe disability shall be 
rated 40 percent, moderately severe disability shall be rated 
30 percent, moderate disability shall be rated 10 percent and 
slight disability shall be rated 0 percent.  Code 5301.



Group II. Function: Depression of arm from vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.  For the major extremity a 40 percent rating is 
provided for severe disability, a 30 percent rating is 
provided for moderately severe disability, a 20 percent 
rating is provided for moderate disability and a 0 percent 
rating is provided for slight disability.  Code 5302.

The rating schedule provides a 40 percent rating for 
limitation of motion of the arm (major) to 25° from side, a 
30 percent rating for limitation of motion midway between 
side and shoulder level and a 20 percent rating where motion 
is limited at shoulder level.  Code 5201. 

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm.

Standardized joint motion of the shoulder: 0 to 180 degrees 
abduction and forward elevation (flexion) and 0 to 90 degrees 
for internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.  

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Code 7805.

Impairment of the clavicle or scapula (major or minor) with 
dislocation or with nonunion and loose movement shall be 
rated 20 percent.  Without loose movement or with malunion a 
10 percent rating is provided, or rate on impairment of 
function of contiguous joint.  Code 5203.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his wound 
residuals are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain VA examinations.  The RO 
was conscientious in developing the record and the Board is 
satisfied that all relevant facts have been developed to the 
extent possible and that no further duty to assist exists 
with respect to the claims.  The veteran has been provided VA 
examinations in connection with the claims, most recently in 
1997 and 1998, and they are probative of the level of 
impairment from the residuals of his wounds.  

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from these 
disabilities.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the VA 
examination report of early 1997.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The recent private examination report did 
not contain objective findings supporting the examiner's 
assessment.  The information appeared to paraphrase rating 
schedule criteria rather than providing objective examination 
findings.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the recently revised rating criteria 
for muscle injuries were in effect prior to the Board's 
review and were not reviewed initially by the RO.  The 
revised regulations, as finally issued, were consistent with 
VA's intention, as expressed in the published proposal to 
amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  Therefore, 
viewed together, the newly published criteria offer no 
substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
any event a substantive change to a regulation could not be 
applied earlier than its effective date. 

Rating muscle damage to the extrinsic muscles of the shoulder 
girdle (MG I and II) assesses principally scapula and arm 
movement and the presence of symptoms as reflected in the 
applicable alternative ratings for muscle injury as primary 
rating criteria for the ratings from 0 to 40 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  The Board observes that the current 
designation of 5302 rating criteria appears to conform to the 
current examination findings. 


The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
left upper extremity function.  The record includes a recent 
comprehensive VA examination in 1997.  Viewed collectively, 
these reports offer substantive information probative of the 
severity of the service-connected disability of the shoulder 
girdle in accordance with current evaluation criteria.  The 
recent private examination does not appear to offer objective 
findings as comprehensive.  Thus, the recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5302 of 30 percent would contemplate.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  

Here, however, applying the rating schedule liberally results 
in a 30 percent evaluation which is protected and recognizes 
moderately severe disability.  A 40 percent evaluation based 
upon such impairment contemplates severe disability.  The 
recent VA examinations did not confirm any impairment of the 
character indicative of severe muscle injury.  For example, 
the examinations in 1994 and 1997 did not show more than 
slight limitation of motion and no atrophy or weakness was 
confirmed.  More recently, in 1998, a VA examiner assessed 
impairment from the standpoint of 38 C.F.R. § 4.40 and 4.45 
criteria and found no weakness, flare-ups or pain linked to 
the wound residuals of the left upper extremity.   

The Board observes the scaring of the exit and entrance 
wounds has been routinely described as well healed and more 
recently no tenderness was confirmed.  A 10 percent 
evaluation contemplates symptomatic scar residuals that have 
not been confirmed currently.  




The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  

It supports a conclusion that the veteran's disorder from the 
standpoint of shoulder muscle disability or scarring is no 
more than a 30 percent rating would contemplate in either 
rating scheme in view of minimal objective findings on recent 
comprehensive examinations that were several years apart but 
relevant to the current appeal period.   

Although the veteran's appreciation of his symptomatology, 
most recently in December 1998 correspondence is noted, his 
current recollection of the extent of symptoms must be viewed 
against the record and does not appear to correspond to the 
information recorded in comprehensive evaluations since 1994.  

The Board can reasonably view these periodic evaluations to 
be an accurate assessment of the disability manifested by 
appreciable objective evidence of minimal residuals, with no 
confirmed retained metallic fragments.  The level of 
disability appears to have been accounted for in the current 
evaluation, particularly in view of the paucity of objective 
findings most recently reported.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent with application of all 
pertinent governing schedular criteria.




II.  Increased rating for residuals for 
residuals of a gunshot wound injury to Muscle 
Group (MG) XXI and pleural cavity and with 
fractures of the 4th, 7th, and 8th ribs, 
currently evaluated as 10 percent disabling.

Factual Background

The RO in July 1949 after review of the available service 
medical records and a contemporaneous VA medical examination 
granted service connection for gunshot wound residual injury 
of the pleural cavity, left chest, that it rated as 20 
disabling under Diagnostic Code (DC) 6818 criteria.  

Service medical records referred to a perforating gunshot 
wound of the left chest, the bullet entering just above the 
anterior axilla and emerging through the back in the 
subscapular region.  The separation examination in 1947 
reported a through and through wound of the left chest to the 
back and a complaint of rib pain with physical exertion.  The 
veteran's lungs were described as apparently normal but a 
chest X-ray was not taken.  

On a VA examination in 1949, the veteran complained of pain 
in the left chest and weakness of the left upper extremity 
and hemoptysis at times.  The examiner reported dullness in 
the mid portion of the left lung and no rales.  The muscles 
affected were identified and the residual injury manifested 
by mild weakness of the left upper extremity and painful 
breathing.  

An X-ray of the chest showed a few strands of fibrotic 
infiltration radiating from the left hilum toward the 
periphery which were believed to be probable residuals of the 
chest wound.  There also appeared to be an old, healed 
fracture of the axillary portion of the left 4th rib and 
fractures of the 7th and 8th ribs with an inferior and medial 
displacement of the anterior fragments.  In spite of the 
displacement, there appeared to be bony bridges between the 
respective fragments and possibly between the anterior 
portion of both ribs.  There was no evidence of pleural 
reaction in the left lower lung field or distortion of the 
left hemidiaphragm. 

The diagnoses included healed fractures of the 4th, 7th and 8th 
ribs and gunshot wound residual fibrosis infiltration of the 
left lung.

On reexamination in 1950 it was reported that there was 
normal chest expansion and apparently normal breath sounds, 
with no rales or dullness.  A chest X-ray confirmed the rib 
fractures as previously described and reported a normal 
diaphragm.  The diagnoses were residuals of through and 
through gunshot wound with healed scars of the left chest, 
muscle injury to MG I and II, mild limitation of motion of 
the left shoulder joint and mild atrophy of the left arm, 
left upper extremity, major.

The RO in August 1950 reduced the 20 percent rating for MG 
XXI wound residuals to noncompensable, although no code 
reference was cited.  The Board affirmed the determination in 
July 1952.

Thereafter, in 1968, the veteran seeking an increased 
(compensable) rating submitted a May 1968 report from a 
private physician that included findings of left brachial 
plexus and median nerve paralysis, left chest paresthesia and 
pressure pains from fractured ribs.

On a VA examination in August 1968 the veteran complained of 
night cough and left sided chest pain.  The entrance and exit 
wound scars were described as nonpainful.  A chest X-ray was 
obtained.  The orthopedic examiner's diagnoses included old 
healed fracture deformities of the left 4th rib anteriorly 
with loss of bone substance, old healed nonunited fractures 
of the left 7th and 8th ribs posteriorly, old healed fracture 
deformity of the left 9th rib posteriorly and pleural cavity 
injury without respiratory difficulty.  The examiner also 
reported residuals of pleural disease, left lower chest wall.

After review of the recent medical evidence, the RO in August 
1968 increased the veteran's disability rating for his injury 
to Muscle Group XXI and pleural cavity with fracture of the 
4th, 7th. and 8th ribs to 10 percent under DC 5321 criteria.  

The disability previously had been rated under DC 6818 and 
the RO found that the current examination showed at least 
moderate injury to the intercostalis muscle with mild pleural 
cavity injury.

On a VA examination of the muscles in 1994 the diagnoses 
included healed fracture of the left 4th and 7-9th ribs with 
malunion and focal pleural thickening and rib cage deformity 
at the 7th and 8th ribs.  Diagnoses included healed scars of 
the left chest and back residuals of gunshot wound, through 
and through, with injury to MG II and XXI.

On the examination for fractures or bone disease the veteran 
reported pain in the left side of the chest and cough.  The 
examiner reported no swelling, deformity or intra-articular 
involvement and essentially the same diagnoses recorded 
elsewhere.

A chest X-ray obtained privately was reported in late 1996 as 
showing probable pleural thickening of the left lower lateral 
lung field.  

In 1997 the veteran received a series of VA examinations for 
disability rating purposes.  An examination of the muscles 
showed diagnoses were healed through and through gunshot 
wound scar of the left chest with moderately severe injury to 
MG II; healed through and through gunshot wound scar of the 
left back with injury to MG XXI and pleural cavity; healed 
malunited fracture of the left 4th and 7th - 9th ribs with 
pleural thickening and slight deformity of the left chest.  

On examination of the joints, the veteran's complaints 
included cough and the lungs showed diminished breath sounds 
in the left apical area but no rales or wheezes.  On the 
examination of the respiratory system his present complaints 
included cough and pain in the left chest and shoulder joint.  
The examiner reviewed the claims folder and noted after 
review of the medical record that it showed, in essence, no 
consultation for any lung problem and no respiratory 
difficulty or deficit noted.  




Radiographically the chest was normal with no infiltrates 
seen but healed rib fractures and focal pleural thickening 
and fibrosis that were probably secondary to the through and 
through gunshot wound.  

A private physician reported having examined the veteran in 
March 1998 for complaints of continuous recurrent severe pain 
in the area of gunshot wound residuals.  Physical examination 
reportedly found moderately severe disability of MG XXI.  The 
diagnosis was essentially gunshot wound residuals of MG II 
and XXI manifested by weakened movement and pain on use of 
the parts affected.

On a VA examination in June 1998, a pulmonary function study 
was interpreted as normal.  X-ray examination of the chest 
was reported as showing no significant interval change from 
the examination in early 1997.  On examination of the 
respiratory system it was reported that the veteran did not 
report fever or night sweats, weight gain or loss, hemoptysis 
or current treatment.  Objectively no pulmonary findings were 
reported and the normal pulmonary function study and X-ray 
findings of pleural thickening were mentioned.  The diagnosis 
was no pulmonary dysfunction seen.

Examination for fracture and bone disease showed that the 
veteran complained of pain especially on coughing or 
straining.  The examiner reported no pain or tenderness on 
coughing and respiration.  X-rays were reported as showing no 
osseous changes, healed fractures of the 4th - 8th left ribs 
and numerous lung markings.  The diagnosis was healed gunshot 
wound of the left anterior and posterior chest area and 
healed rib fracture, left 4th - 8th posterior ribs.

In an October 1998 addendum to the examination report, the 
examiner reported that the muscles penetrated were the 
intercostal muscles, that no muscle weakness was noted and 
that the veteran had no flare ups of pain related to the 
gunshot wounds.




Criteria

Group XXI. Function: Respiration. Muscles of respiration: 
Thoracic muscle group.  The rating schedule provides a 20 
percent rating for severe or moderately severe disability, a 
10 percent rating for moderate disability and a 0 percent 
rating for slight disability.  Code 5321.

The General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845) provides a 100 percent 
rating for FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent rating is provided for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). 

A 30 percent rating is provided for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

The rating schedule provides a 10 percent rating for FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted, or to 
rate primary disorder. 




Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved. Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge. Note (3): Gunshot wounds of the pleural cavity 
with bullet or missile retained in lung, pain or discomfort 
on exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20-percent disabling. Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97, effective October 7, 
1996.

38 C.F.R. § 4.97, Diagnostic Code 6818 (effective prior to 
October 7, 1996) provided a 20 percent rating when there are 
moderate residuals of an injury (including a gunshot wound) 
to the pleural cavity, with a bullet or missile retained in 
the lung, with pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or lower chest expansion. 

A 40 percent rating is applicable when there are moderately 
severe residuals of an injury to the pleural cavity, with 
pain in the chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of the diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
the lower chest, compensating contralateral emphysema, 
deformity of the chest, scoliosis, or hemoptysis at 
intervals. 

A 60 percent rating is assigned for severe residuals of 
injuries to the pleural cavity, with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or poor 
response to exercise.

NOTE 1: Disabling injuries of shoulder girdle muscles (Groups 
I to IV) will be separately rated for combination.  NOTE 2: 
Disability persists in penetrating chest wounds, with or 
without retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress. Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability. 38 C.F.R. § 
4.97, Diagnostic Code 6818, Note (2) (1996).

Analysis

The RO was conscientious in developing the record in this 
well grounded claim and the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists.  The veteran has been 
provided VA examinations in connection with the claim, most 
recently in 1998 with the completion of pulmonary function 
testing that are probative of the level of impairment from 
the respiratory residuals of his wounds.  The medical 
examination records include sufficient detail regarding the 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1998.  The recent private examination report did not contain 
objective findings probative of the level of impairment under 
the current rating scheme.  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97. See 61 Fed. Reg. 46720-46731 (1996).  
The new criteria deleted Diagnostic Code 6818 that were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  


Pleural cavity injuries and other disorders under Diagnostic 
Codes 6840 through 6845 are now to be evaluated under a 
general rating formula for restrictive lung disease.  The 
Board notes that the revised rating criteria were reviewed 
initially by the RO.  The revised regulations included 
substantive changes but viewed together with the previous 
regulatory provisions are seen as no more or less favorable 
to the appellant than the rating provisions previously in 
effect.  In any event, as noted previously, a substantive 
change to a regulation could not be applied earlier than its 
effective date. 

Rating muscle damage to the muscles of respiration (MG XXI) 
assesses principally the presence of symptoms as reflected in 
the applicable alternative ratings for muscle injury and 
pleural cavity injury respiratory impairment as primary 
rating criteria for the ratings from 0 to 100 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  The Board observes that the current 
designation of 5321 rating criteria appears appropriate since 
the veteran's rating is protected and he has no objective 
evidence of pulmonary disability to warrant assignment of a 
rating under other criteria.  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain, cough and 
impaired respiration.  The record includes a recent 
comprehensive VA examination in 1998.  Viewed collectively, 
these reports offer substantive information probative of the 
severity of the service-connected disability of the pleural 
cavity in accordance with current evaluation criteria.  The 
recent private examination does not appear to offer objective 
findings as comprehensive.  Thus, the recent VA examination 
reports viewed collectively appear to offer the best evidence 
of the current severity of the disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5321 of 10 percent would contemplate.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 10 percent evaluation which 
is protected and recognizes moderate disability.  A 
20 percent evaluation based upon such impairment contemplates 
severe or moderately severe disability.  The recent VA 
examinations did not confirm any impairment of the character 
indicative of that level of muscle injury.  For example, the 
examinations in 1994, 1997 and 1998 did not show respiratory 
muscle impairment objectively confirmed.  More recently a VA 
examination found normal pulmonary function or pain 
objectively from the gunshot wound residuals linked to the 
wound of the pleural cavity.   

The Board observes the rib fractures have been routinely 
described as well healed and more recently an examiner 
reported no tenderness or pain on respiration or coughing, 
the veteran's complaint notwithstanding.  The evidence of 
probative value in view of the detailed description of 
pertinent evaluative criteria, viewed objectively, 
preponderates against the claim for increase.  It supports a 
conclusion that the veteran's disorder from the standpoint of 
pleural cavity disability is no more than a 10 percent rating 
would contemplate in either rating scheme in view of minimal 
objective findings on recent comprehensive examinations that 
were several years apart.   

The veteran's appreciation of his symptomatology, most 
recently in December 1998 correspondence, is noted.  However, 
his current recollection of the extent of symptoms must be 
viewed against the record and does not appear to correspond 
to the information recorded in comprehensive evaluations 
since 1994.  He has reported numerous symptoms that are not 
objectively confirmed.  Indeed, he claims dyspnea, cyanosis, 
etc.  However none of these findings were made by VA medical 
examiners who most recently found no respiratory disability 
after a comprehensive assessment.  




The Board can reasonably view these periodic evaluations to 
be an accurate assessment of the disability manifested by 
little objective evidence of residuals.  The level of 
disability appears to have been accounted for in the current 
evaluation, particularly in view of the paucity of objective 
findings most recently reported, particularly normal 
pulmonary function, no pain or tenderness on coughing or 
respiration.  The previously applied criteria found in DC 
6818 now have been incorporated into the instructive notes 
following DC 6845.  The 20 percent criteria require retained 
missile, rales or limitation of chest expansion or excursion 
that are symptoms not objectively shown.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Extraschedular Consideration

The RO addressed extraschedular consideration and the veteran 
has reported his work history as a driver and farmer and the 
difficulties with work that he relates to his disabilities.  
It is noted that under 38 C.F.R. § 3.321(a) the rating 
schedule provisions represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Under 
§ 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  The subsection allows 
for the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, to approve an extraschedular evaluation.





It does not appear from the record that gunshot wound 
residuals of MG II and XXI have rendered the veteran's 
disability picture unusual or exceptional in nature.  Neither 
disability has been shown to constitute factors that would in 
and of themselves markedly interfere with employment, nor 
have they required frequent inpatient care as to render 
impractical the application of regular schedular standards.  

Accordingly, assignment of an increased evaluation for either 
of the gunshot wound residuals on an extraschedular basis is 
not warranted under the criteria of 38 C.F.R. § 3.321(b)(1).  
Based upon the record, the Board finds that an extraschedular 
evaluation is not warranted.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. at 86.  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, for example, 
Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997). 

There does not appear to be probative evidence that any 
nonservice-connected disorders affect the veteran's gunshot 
wound disabilities in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet. App. at 86-89.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the left chest and back with 
injury to MG II (Major) is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound injury to MG XXI and pleural 
cavity and with fractures of the 4th, 7th, and 8th ribs is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 30 -


- 1 -


